02/04/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 19-0704

JACOB SMITH,

             Petitioner and Appellant,
      v.

STATE OF MONTANA,

             Respondent and Appellee.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including March 6, 2021, within which to prepare, serve, and file the

State’s response.




TKP                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         February 4 2021